Dillon, J.
Promissory note : blank indorsement fraud'* ofío¿l tomey. Plaintiff indorsed the notes to Jewett. Jewett (in fraud, as it is alleged, of plaintiff’s rights) foreelosed and obtained decree in his own He transferred this as collateral to name. Mitchell. Mitchell bought in the lands at the foreclosure sale, and obtained a sheriff’s deed, and afterward .conveyed the same to the defendants, whose demurrer was sustained, and who are the present appellees. The petition does not charge them with any notice of the plaintiff’s equities. Mitchell had a clear record title under the decree. Nothing is alleged against the bona fldes of the appellees’ purchases from Mitchell. They are innocent purchasers for aught that is averred against them. And appellant’s proposition, as *19applied to a ease like the present, that Mitchell’s grantees could not take a better title than Mitchell, is not sound. Plaintiff cannot charge his misfortune or folly in indorsing notes, in blank, to innocent purchasers of land under a judgment thereon obtained in the name of his attorney. He who trusts must suffer, rather than a party who has acted in good faith, and who has been guilty of no neglect or carelessness. The Brycmt decree is not before us, and we cannot determine any question respecting it; and all rights of the plaintiff thereunder are left open. We perceive no prejudice to plaintiff in the ruling on the’motion for a more specific statement. He can easily set out a copy of his indorsement of the notes to Jewett, or state a reason why he cannot. The ruling on the motion to strike out a certain allegation, cannot affect the rights of the parties, and need not be specially noticed. The cause will be remanded for further proceedings.
Affirmed.